Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,763,341 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 14 teaches current claim 1.  Patent claim 14 does not teach the exposed portion of the first work function layer to “an upper portion”.  It would have been obvious to the skilled in the art that “an upper portion” of the first work function layer must be exposed when any portion of the first work function layer is exposed by the first mask because patent claim 14 teaches “forming the first mask over the first work function layer”.
Patent claim 14 teaches current claim 2.
Patent claim 15 teaches current claim 3.
Patent claim 16 teaches current claim 4.
Patent claim 17 teaches current claim 6.
Patent claim 18 teaches current claim 7.
Patent claim 18 teaches current claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (PG Pub 2014/0131809 A1) and Chen et al (PG Pub 2005/0242395 A1).
Regarding claim 1, Ando teaches a method for forming a semiconductor device structure, comprising: forming a first structure (transistor nFET or pFET, figs. 6-11) over a substrate (114); forming a dielectric layer (130) over the substrate and the first structure, wherein the dielectric layer has a first trench (fig. 6) exposing a first portion of the first structure; forming a first work function layer (142, paragraph [0035], fig. 7) in the first trench; forming a first mask layer (144) over the first work function layer in the first trench, wherein an upper portion of the first work function layer in the first trench is exposed by the first mask layer; removing (fig. 9) the first work function layer exposed by the first mask layer; removing (fig. 9) the first mask layer; and forming a first gate electrode (152) in the first trench.
Ando does not teach the first structure to be a fin.
In the same field of endeavor, Chen teaches a transistor with a fin provides a benefit of enhanced drive current (paragraph [0009]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first structure a fin structure for the benefit of achieving enhanced drive current.
Regarding claim 3, Ando teaches the method for forming a semiconductor device structure as claimed in claim 1, further comprising: forming a second fin structure (pFET or nFET, fig. 6 of Ando; see Chen in claim 1 regarding fin) over the substrate during forming the first fin structure over the substrate, wherein the dielectric layer is further formed over the second fin structure (fig. 6), the dielectric layer further has a second trench (fig. 6) exposing a second portion of the second fin structure, and the first work function layer is further formed in the second trench (142, fig. 7) and forming a second .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (PG Pub 2014/0131809 A1) and Chen et al (PG Pub 2005/0242395 A1) as applied to claim 3 above, and further in view of Jagannathan et al (PG Pub 2013/0260549 A1).
Regarding claim 4, the previous combination remains as applied in claim 3.
The previous combination does not teach forming a second work function layer over the first work function layer.
In the same field of endeavor, Jagannathan teaches before the formation of the first gate electrode and the second gate electrode (40L, fig. 13), forming a second work function layer (36L) over the first work function layer (34L), wherein the first gate electrode is formed over the second work function layer in the first trench (above 12B), and the second gate electrode is formed over the second work function layer in the second trench (above 12A), for the benefit of optimizing device performance (paragraph [0082]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to, before the formation of the first gate electrode and the second gate electrode, form a second work function layer over the first work function layer, wherein the first gate electrode was formed over the second work function layer in the first trench, and the second gate electrode was formed over the second work function layer in the second trench, for the benefit of optimizing device performance.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (PG Pub 2014/0131809 A1), Chen et al (PG Pub 2005/0242395 A1), and Jagannathan et al (PG Pub 2013/0260549 A1) as applied to claim 4 above, and further in view of Lin et al (PG Pub 2015/0171084 A1).
Regarding claim 5, the previous combination remains as applied in claim 4.
However, the previous combination does not teach the first gate electrode has a convex curved surface.
In the same field of endeavor, Jagannathan teaches the first gate electrode (112, fig. 4) has a convex curved surface protruding beyond a topmost surface of the second work function layer (110), for the benefit of reducing contact resistance (paragraph [0052]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first gate electrode to have a convex curved surface protruding beyond a topmost surface of the second work function layer, for the benefit of reducing contact resistance.

 Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (PG Pub 2014/0131809 A1) and Chen et al (PG Pub 2005/0242395 A1) as applied to claim 3 above, and further in view of Mukherjee et al (PG Pub 2014/0070320 A1).
Regarding claim 9, the previous combination remains as applied in claim 3.
However, the previous combination does not teach the second trench is wider than the first trench.
In the same field of endeavor, Mukherjee teaches the second trench (LG,2, fig. 1B) is wider than the first trench (LG,1) to provide different gate lengths that different devices require, such as analog and digital devices (paragraphs [0017][0022]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second trench wider than the first trench for the benefit of providing different gate lengths that different devices require, such as analog and digital devices.
 Regarding claim 10, the previous combination remains as applied in claim 3.
However, the previous combination does not teach a first distance is between a first topmost surface of the first work function layer in the first trench and the first fin structure, a second distance is between a second topmost surface of the first work function layer in the second trench and the second fin structure, and the first distance is less than the second distance.
In the same field of endeavor, Mukherjee teaches a first distance (H6, fig. 1B) is between a first topmost surface of the first work function layer in the first trench and the first fin structure, a second distance (H2) is between a second topmost surface of the first work function layer in the second trench and the second fin structure, and the first distance is less than the second distance to adjust parasitic capacitance that different devices can tolerate, such as analog and digital devices (paragraphs [0017][0022]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a first distance to be between a first topmost surface of the first work function layer in the first trench and the first fin structure, a second distance to be between a second topmost surface of the first work function layer in the .
Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“a first topmost surface of the second work function layer is over a second topmost surface of the first work function layer and is lower than a third topmost surface of the first gate dielectric layer … the second topmost surface of the first work function layer is lower than a third topmost surface of the third work function layer and a fourth topmost surface of the fourth work function layer” (claim 11); nor
“the second work function layer covers a first topmost surface of the first work function layer and exposes an upper portion of a sidewall of the first gate dielectric layer, and …the first topmost surface of the first work function layer is lower than a second topmost surface of the third work function layer” (claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899